Name: Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 6 . 85 Official Journal of the European Communities No L 164 / 11 COUNCIL REGULATION (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 1676 / 85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy 0 ), and in particular Article 2 thereof, the new rates to enter into effect within a reasonable period , normally linked to the beginning of the marketing year or a change in prices ; Whereas , in order to avoid differing treatment of interdependent products , provision should be made for the new rates to apply with effect from the same date for the cereals sector , with the exception ofdurum wheat and durum wheat groats and meal , for the eggs and poultrymeat , ovalbumin and lactalbumin , and pigmeat sectors , Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the Monetary Committee , Whereas Article 2 of Regulation (EEC ) No 1676 / 85 provides for the fixing of agricultural conversion rates ; whereas these conversion rates should be republished in a new text ; whereas Regulation (EEC ) No 1223 / 83 ( 3 ), as last amended by Regulation (EEC) No 1297 / 85 ( 4 ), should therefore be repealed ; Whereas it is desirable to simplify the existing situation by restating the agricultural conversion rates which will be applicable when this Regulation enters into force ; HAS ADOPTED THIS REGULATION : Article 1 The agricultural conversion rates and the dates with effect from which they shall apply are set out in the Annexes . Article 2 Regulation (EEC) No 1223 / 83 is hereby repealed . Whereas , when rates are to be adjusted , they should be adjusted with regard to the effects on , in particular , prices and the situation in the Member States concerned ; whereas , for that reason , among others , provision should be made for Article 3 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 11 June 1985 . For the Council The President F. M. PANDOLFI 0 ) See page 1 of this Official Journal . : ( 2 ) OJ No C 67 , 14 . 3 . 1985 , p. 74 . ( 3 ) OJ No L 132 , 21 . 5 . 1983 , p . 33 . I ( «) OJ No L 137 , 27 . 2 . 1985 , p . 1 . No L 164 / 12 Official Journal of the European Communities 24 . 6 . 85 ANNEX I BELGIUM/LUXEMBOURG Products Agricultural conversion rate Marketing year 1984 / 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = . . . Bfrs / Lfrs Applicable until 1 ECU = . . . Bfrs/Lfrs Applicable from All sectors , except seeds 46,4118 26 May 1985 46,4118 27 May 1985 Seeds 44,9008 30 June 1985 46,4118 1 July 1985 ANNEX II I DENMARK Products Agricultural conversion rate Marketing year 1984 / 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = . . . Dkr Applicable until 1 ECU = ... Dkr Applicable from All sectors , except seeds 8,41499 26 May 1985 8,41499 27 May 1985 Seeds 8,23400 30 June 1985 8,41499 1 July 1985 ANNEX III GERMANY Products Agricultural conversion rate Marketing year 1984 / 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = ... DM Applicable until 1 ECU = ... DM Applicable from Milk and milk products 2,41047 26 May 1985 2,41047 27 May 1985 Cereals l  Durum wheat and durum wheat groats and meal 2,39792 30 June 1985 2,39792 1 July 1985  Maize 2,39792 31 July 1985 2,39792 1 August 1985  Others 2,39792 31 July 1985 2,39792 1 August 1985 All other cases 2,38516 26 May 1985 2,38516 27 May 1985 24 . 6 . 85 Official Journal of the European Communities No L 164 / 13 ANNEX IV FRANCE Products Agricultural conversion rate Marketing year 1984 / 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = . . . FF Applicable until 1 ECU - . . . FF Applicable from Milk and milk products 6,93793 26 May 1985 7,10590 27 May 1985 Beef and veal 6,86866 26 May 1985 7,00089 27 May 1985 Sheepmeat and goatmeat 6,86866 26 May 1985 7,00089 27 May 1985 Sugar and isoglucose 6,86866 30 June 1985 7,00089 1 July 1985 Cereals :  durum wheat and durum wheat groats and meal 6,86866 30 June 1985 7,00089 1 July 1985  maize 6,86866 31 July 1985 7,00089 1 August 1985  others 6,86866 31 July 1985 7,00089 1 August 1985 Rice 6,86866 31 August 1985 7,00089 1 September 1985 Eggs and poultrymeat and ovalbumin and lactalbumin 6,86866 31 July 1985 7,00089 1 August 1985 Pigmeat 7,10590 31 July 1985 7,10590 1 August 1985 Wine 7,10590 31 August 1985 7,10590 1 September 1985 Fish 6,86866 31 December 1985 7,00089 1 January 1986 Tobacco 6,86866 26 May1985 7,00089 1 January' 1986 Seeds ( 1 ) 6,49213 30 June 1985 6,49211 1 July 1985 Olive oil 6,86866 31 October 1985 7,00089 1 November 1985 Oilseeds : I  colza and rapeseed 6,86866 30 June 1985 7,00089 1 July 1985  sunflower and linseed 6,86866 31 July 1985 7,00089 1 August 1985  soya beans 6,86866 31 August 1985 7,00089 1 September 1985 Dried fodder 6,86866 26 May 1985 7,00089 27 May 1985 Field beans and peas 6,86866 30 June 1985 7,00089 1 July 1985 Lupins 6,86866 30 June 1985 7,00089 1 July 1985 Flax and hemp 6,86866 31 July 1985 7,00089 1 August 1985 Silkworms 6,86866 26 May 1985 7,00089 27 May 1985 Cotton 6,86866 31 August 1985 7,00089 1 September 1985 Fruit and vegetables : lI  cherries 6,86866 26 May 1985 7,00089 27 May 1985  cucumbers 6,86866 26 May 1985 7,00089 27 May 1985  tomatoes 6,86866 26 May 1985 7,00089 27 May 1985  courgettes 6,86866 26 May 1985 7,00089 27 May 1985  aubergines 6,86866 26 May 1985 7,00089 27 May 1985  cauliflowers 6,86866 26 May 1985 7,00089 27 May 1985  plums 6,86866 26 May 1985 7,00089 27 May 1985  apricots 6,86866 26 May 1985 7,00089 27 May 1985  peaches 6,86866 26 May 1985 7,00089 27 May 1985  table grapes 6,86866 26 May 1985 7,00089 27 May 1985  pears 6,86866 31 May 1985 7,00089 1 June 1985  lemons 6,86866 31 May 1985 7,00089 1 June 1985  broad-leaved ililI (Batavian ) endives 6,86866 30 June 1985 7,00089 1 July 1985  cabbage lettuce 6,86866 30 June 1985 7,00089 1 July 1985  apples 6,86866 30 June 1985 7,00089 1 July 1985  mandarins 6,86866 30 September 1985 7,00089 1 October 1985  Clementines 6,86866 30 September 1985 7,00089 1 October 1985  sweet oranges 6,86866 30 September 1985 7,00089 1 October 1985  artichokes 6,86866 30 September 1985 7,00089 1 October 1985 All other cases 6,86866 26 May 1985 7,00089 27 May 1985 0 ) Agricultural conversion rate applicable from 1 July 1986 : 1 ECU = FF 7,00089 . No L 164 / 14 Official Journal of the European Communities 24. 6 . 85 ANNEX V GREECE Products Agricultural conversion rate Marketing year 1984 / 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = . . . Dr Applicable until 1 ECU = . . . Dr Applicable from Milk and milk products Beef and veal Sheepmeat and goatmeat Sugar and isoglucose Cereals : 90,5281 90,5281 90,5281 90,5281 26 May 1985 26 May 1985 26 May 1985 30 June 1985 102,345 102,345 102,345 102,345 27 May 1985 27 May 1985 27 May 1985 1 July 1985  durum wheat and durum I wheat groats and meal 90,5281 30 June 1985 102,345 1 July 1985  maize 90,5281 31 July 1985 102,345 1 August 1985  others 90,5281 31 July 1985 102,345 1 August 1985 Rice 90,5281 31 August 1985 102,345 1 September 1985 Eggs and poultrymeat and f ovalbumin and lactalbumin 90,5281 31 July 1985 102,345 1 August 1985 Pigmeat 90,5281 31 July 1985 102,345 1 August 1985 Wine 90,5281 31 August 1985 102,345 1 September 1985 Fish Tobacco Seeds (') Olive oil 90,5281 90,5281 77,2479 90,5281 31 December 1985 31 December 1985 30 June 1985 31 October 1985 102,345 102,345 77,2479 102,345 1 January 1986 1 January 1986 1 July 1985 1 November 1985 Oilseeds : I  colza and rapeseed 90,5281 30 June 1985 102,345 1 July 1985  sunflower and linseed 90,5281 31 July 1985 102,345 1 August 1985  soya beans Dried fodder Field beans and peas Lupins 90,5281 90,5281 90,5281 90,5281 31 August 1985 26 May 1985 30 June 1985 30 June 1985 102,345 102,345 102,345 102,345 1 September 1985 27 May 1985 1 July 1985 1 July 1985 Flax and hemp 90,5281 31 July 1985 102,345 1 August 1985 Silkworms 90,5281 26 May 1985 102,345 27 May 1985 Cotton 90,5281 31 August 1985 102,345 1 September 1985 Fruit and vegetables : l  cherries 90,5281 26 May 1985 102,345 27 May 1985  cucumbers 90,5281 26 May 1985 102,345 27 May 1985  tomatoes  courgettes  aubergines  cauliflowers  plums  apricots 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 102,345 102,345 102,345 102,345 102,345 102,345 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985  peaches 90,5281 26 May 1985 102,345 27 May 1985  table grapes 90,5281 26 May 1985 102,345 27 May 1985  pears 90,5281 31 May 1985 102,345 1 June 1985  lemons 90,5281 31 May 1985 102,345 1 June 1985  broad-leaved I (Batavian ) endives 90,5281 30 June 1985 102,345 1 July 1985  cabbage lettuce 90,5281 30 June 1985 102,345 1 July 1985  apples 90,5281 30 June 1985 102,345 1 July 1985  mandarins 90,5281 30 September 1985 102,345 1 October 1985  Clementines 90,5281 30 September 1985 102,345 1 October 1985  sweet oranges 90,5281 30 September 1985 102,345 1 October 1985  artichokes 90,5281 30 September 1985 102,345 1 October 1985 All other cases 90,5281 26 May 1985 102,345 27 May 1985 (M Agricultural conversion rate applicable from 1 July 1986 : 1 ECU = Dr 102,345 . 24 . 6 . 85 Official Journal of the European Communities No L 164/ 15 ANNEX VI IRELAND Products Agricultural conversion rate Marketing year 1984 / 85 Agricultrual conversion rate Marketing year 1985 / 86 1 ECU = . . . £ Ir ! Applicable until 1 ECU = . . . £ Irl Applicable from All sectors , except seeds 0,750110 26 May 1985 0,750110 27 May 1985 Seeds 0 ) 0,725690 30 June 1985 0,725690 1 July 1985 (') Agricultural conversion rate applicable from 1 July 1986 : 1 ECU = £ In 0,750110 . No L 164 / 16 Official Journal of the European Communities 24 . 6 . 85 ANNEX VII ITALY Products Agricultural conversion rate Marketing year 1984 / 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = ... Lit Applicable until 1 ECU = ... Lit Applicable from Milk and milk products 1 432,00 26 May 1985 1 482,00 27 May 1985 Beef and veal 1 432,00 26 May 1985 1 482,00 27 May 1985 Sheepmeat and goatmeat 1 432,00 26 May 1985 1 482,00 27 May 1985 Sugar and isoglucose 1 432,00 30 June 1985 1 482,00 1 July 1985 Cereals : \  durum wheat and durum l wheat groats and meal 1 432,00 30 June 1985 1 482,00 1 July 1985  maize 1 432,00 31 July 1985 1 482,00 1 August 1985  others 1 432,00 31 July 1985 1 482,00 1 August 1985 Rice 1 432,00 31 August 1985 1 482,00 1 September 1985 Eggs and poultrymeat and ovalbumin and lactalbumin 1 432,00 31 July 1985 1 482,00 1 August 1985 Pigmeat 1 432,00 31 July 1985 1 482,00 1 August 1985 Wine 1 432,00 31 August 1985 1 482,00 1 September 1985 Fish 1 432,00 31 December 1985 1 482,00 1 January 1986 Tobacco 1 432,00 26 May 1985 1 482,00 27 May 1985 Seeds ( 1 ) 1 341,00 30 June 1985 1 341,00 1 July 1985 Olive oil 1 432,00 31 October 1985 1 482,00 1 November 1985 Oilseeds : \  colza and rapeseed 1 432,00 30 June 1985 1 482,00 1 July 1985  sunflower and linseed 1 432,00 31 July 1985 1 482,00 1 August 1985  soya beans 1 432,00 31 August 1985 1 482,00 1 September 1985 Dried fodder 1 432,00 26 May 1985 1 482,00 27 May 1985 Field beans and peas 1 432,00 30 June 1985 1 482,00 1 July 1985 Lupins 1 432,00 30 June 1985 1 482,00 1 July 1985 Flax and hemp 1 432,00 31 July 1985 1 482,00 1 August 1985 Silkworms 1 432,00 26 May 1985 1 482,00 27 May 1985 Cotton 1 432,00 31 August 1985 1 482,00 1 September 1985 Fruit and vegetables :  cherries 1 432,00 26 May 1985 1 482,00 27 May 1985  cucumbers 1 432,00 26 May 1985 1 482,00 27 May 1985  tomatoes 1 432,00 26 May 1985 1 482,00 27 May 1985  courgettes 1 432,00 26 May 1985 1 482,00 27 May 1985  aubergines 1 432,00 26 May 1985 1 482,00 27 May 1985  cauliflowers 1 432,00 26 May 1985 1 482,00 27 May 1985  plums 1 432,00 26 May 1985 1 482,00 27 May 1985  apricots 1 432,00 26 May 1985 1 482,00 27 May 1985  peaches 1 432,00 26 May 1985 1 482,00 27 May 1985  table grapes 1 432,00 26 May 1985 1 482,00 27 May 1985  pears 1 432,00 31 May 1985 1 482,00 1 June 1985  lemons 1 432,00 31 May 1985 1 482,00 1 June 1985  broad-leaved (Batavian ) endives 1 432,00 30 June 1985 1 482,00 1 July 1985  cabbage lettuce 1 432,00 30 June 1985 1 482,00 1 July 1985  apples 1 432,00 30 June 1985 1 482,00 1 July 1985  mandarins 1 432,00 30 September 1985 1 482,00 1 October 1985  Clementines 1 432,00 30 September 1985 1 482,00 1 October 1985  sweet oranges 1 432,00 30 September 1985 1 482,00 1 October 1985  artichokes 1 432,00 30 September 1985 1 482,00 1 October 1985 AH other cases 1 432,00 26 May 1985 1 482,00 27 May 1985 0 ) Agricultural conversion rate applicable from 1 July 1986 : 1 ECU = Lit 1 482,00 . 24 . 6 . 85 Official Journal of the European Communities No L 164 / 17 ANNEX VIII NETHERLANDS Agricultural conversion rate Marketing year 1985/ 86 Products Agricultural conversion rate Marketing year 1984 / 85 1 ECU = . . . F1 Applicable until Milk and milk products 2,71620 26 May 1985 Cereals :  durum wheat and durum wheat groats and meal 2,70178 30 June 1985  maize 2,70178 31 July 1985  others 2,70178 31 July 1985 All other cases 2,68749 26 May 1985 Applicable from 27 May 1985 1 July 1985 1 August 1985 1 August 1985 27 May 1985 1 ECU = . . . F1 2,71620 2,70178 2,70178 2,70178 2,68749 ANNEX IX UNITED KINGDOM Products Agricultural conversion rate Marketing year 1984 / 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = ... £ Applicable until 1 ECU = ... £ Applicable from All products 0,618655 26 May 1985 0,618655 27 May 1985